 EARTHGRAIN BAKING COS. 605Earthgrains Baking Companies, Inc. and Teamsters Union Local No. 490, International Brotherhood of Teamsters, AFLŒCIO.  Case 32ŒCAŒ16153 February 12, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On June 30, 1998, Administrative Law Judge Joan Wieder issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge's rulings, findings, and conclusions1 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Earthgrains Baking Compa-nies, Inc., Oakland, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order.  Jo Ellen Marcotte, Esq., for the Acting General Counsel. Allen Teagle, Esq. (Littler, Mendelson), of San Francisco, Cali-fornia, for the Respondent. DECISION STATEMENT OF THE CASE JOAN WIEDER, Administrative Law Judge. This case was tried on May 6, 1998,1 at Oakland, California. The charge was filed by the Teamsters Union Local No. 490, International Broth-erhood of Teamsters, AFLŒCIO (Union or Charging Party) on June 13, against the Earthgrains Baking Companies, Inc. (Re-spondent). The complaint, as amended, alleges Respondent vio-lated Section 8(a)(5) and (1) of the National Labor Relations Act.  Principally, the complaint alleges Respondent violated Section 8(a)(5) and (1) of the Act by failing and refusing to provide the Union, on behalf of the joint representative, pricing information concerning certain products which is asserted to be necessary for, and relevant to, the Union™s performance of its duties as the exclu-sive representative of the employees in an appropriate unit. Respondent™s timely filed answer to the complaint, as amended, admits certain allegations, denies others, and denies any wrongdo-ing. Respondent asserts the information sought by the Union is confidential, proprietary, and trade secret pricing information. Respondent also claims the issue is moot, the Union failed to pre-sent a genuine need for the information, the matter should be de-ferred to arbitration, and any violation is ﬁpurely technical at best, not warranting issuance of an adverse decision .ﬂ All parties were given full opportunity to appear and introduce evidence, to examine and cross-examine witnesses, to argue orally, and to file briefs.                                                                                                                      1 Member Hurtgen agrees with the judge™s conclusion that deferral to arbitration is inappropriate in the circumstances of this case. 1  All dates are in 1997 unless otherwise indicated. Based on the entire record, from my observation of the de-meanor of the witnesses, and having considered the posthearing briefs, I make the following2 FINDINGS OF FACT I. JURISDICTION Based on the Respondent™s answer to the complaint, as amended, and the Parties stipulations at hearing, I find Respondent meets one of the Board™s jurisdictional standards and the Unions, as Joint Representative, including Local 498, are statutory labor organizations.3 II. THE ALLEGED UNFAIR LABOR PRACTICES A. Background Respondent is a commercial baker, engaged in baking, market-ing, and distributing bread and other bakery products. Respondent and Charging Party have a long-term, collective-bargaining rela-tionship. Prior to 1993, Respondent was part of a multi-employer bargaining group which reached collective-bargaining agreements with a multi-union bargaining group. Since 1993, Respondent has bargained alone with a union committee comprised of 13 Locals.  As indicated in the collective-bargaining agreement, Respon-dent™s products are delivered to retail stores under the route sales system. The driver is also a salesmen who delivers the products, puts up the displays of the products, including stocking the shelf, and rotates the items. These employees also service restaurants. These drivers are paid a weekly base wage plus a range of com-missions, as described in greater detail below. The Charging Party represents these route salesmen. B. Distribution to Southland In 1995, Respondent, by Jonathan Hearns, its director of human Resources for its Oakland bakery, informed the Union it wished to provide its products to Southland Corporation, which is the parent company of the 7Œ11 Convenience Store chain. Respondent wished to supply Southland at its central distribution center (CDC) rather than delivering to individual stores. Hearns and William Sawyer, the Union™s long-term secretary/treasurer, agreed to a meeting to discuss this proposal.  On or about August 8, 1995, Sawyer met with Hearns and Mike George, who was Respon-dent™s  zone vice president, the head of the Oakland bakery at that time. The method of distribution and the nature of the product, as explained below, affected the compensation of the route salesmen covered by the collective-bargaining agreement.  At the meeting, Respondent™s representatives informed Sawyer of its plans to enter into a direct distribution agreement with Southland. Sawyer responded,  ‚‚the Union would view that as a violation of the collective-bargaining agreement, and we would  2 I specifically discredit any testimony inconsistent with my find-ings. 3 Respondent denied certain unions listed in the complaint were col-lective-bargaining representatives, but did not dispute that all listed unions were a Joint Representative which were signatories to a current collective-bargaining agreement and admitted certain locals were col-lective-bargaining representatives of its employees in the following appropriate unit: All full-time and regular part-time employees performing work de-scribed in and covered by ﬁSection 2. Recognition and Bargaining Unit Workﬂ of the October 1, 1993 through September 30, 1996 col-lective bargaining agreement between the Joint Representative and Respondent (herein called the Agreement); excluding all other em-ployees, guards, and supervisors as defined in the Act. 327 NLRB No. 115  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606take what we considered was appropriate action.ﬂ Sawyer ex-
plained his position as follows: 
 [T]he route sales system of direct delivery to the stores for the 

route sales was, with very few exceptions, [the] exclusive 
method of distribution under the terms of the collective bar-
gaining agreement, and what they were proposing at the time 
would have violated that agreement, and would have then 
gone to what was section 18
4 of the contract, Change of 
Method of Distribution . . . . 
 I told themŠat that first meeting they were talking about dis-
tribution of Rainbow product, and we distributeŠand Rain-
bow product is distributed through the route sales system, is a 
full commission product, and would constitute a change in 
method of distribution. 
 As here pertinent, section 11 of the collective-bargaining 
agreement provides that drivers and 
salesmen receive, in addition 
to specified wage scales, 7.25 pe
rcent of all net weekly sales per 
week, which increases to 7.25 percent in 1997, 7.75 percent in 

1998, and 8 percent in 1999. The collective-bargaining agreement 
further provides: ﬁCommissions on private or secondary label 
bakery products shall be computed and paid on the prevailing 
wholesale price of the private or secondary bakery product in 
effect.ﬂ  In addition to specified wages, sales drivers shall receive 
a commission on secondary and private label sales where there is 
no rack service: 3.25 percent in 1996, increasing to 3.5 percent in 
1997, 3.75 percent in 1998, and 4 percent in 1999.  Where there is 
rack service, the commissions increased 1 percent.  Those drivers 
who exclusively deliver private or secondary label products to a 
central distribution center are paid 
the hourly rate 
of a transport 
driver.  
The Respondent and Union met six more times and success-
fully negotiated a collective-barg
aining agreement executed Octo-
ber 1, 1996, and effective at all times here pertinent. On January 
16, Sawyer wrote Schuitemaker and indicated Respondent™s plan 

to distribute to Southland a product or products labeled Old Fash-
ion as a secondary label was improper since historically that has 
been a primary label on which the 7 -1/4 -percent commission had 
been paid. Sawyer also advised Respondent in this letter:  
                                                           
                                                           
4 Sec. 18 of the collective-bargai
ning agreement  entitled ﬁChange in 
Methods of Distribution,ﬂ provides: 
In the event the Employer decide
s to make a change in distri-
bution methods for any of its products which are not provided for 
under the terms of this agreement, the Employer shall give thirty 
(30) days™ written notice of such 
intention to the Local Union in-
volved. The Union and the Employer shall thereupon negotiate 
with respect to the terms and conditions upon which such change 
shall be introduced, and the contract shall be considered open for 
that purpose only. No such change
 may be put into effect until af-
ter the expiration of the thirty-day period, and if the parties cannot 
reach agreement upon the issues in negotiation and the Employer 
places such change in effect, then the Union shall have the right to 
strike against the Employer involved in support of its position af-
ter the expiration of the thirty (30) day period, and said Employer 
involved shall have the right to lo
ck out in support of its position. 
In the event that the issue is not settled and neither the Union nor the Employer exercises its right to 
strike or lock out within sixty 
(60) days of the original notice, the Employer™s original notice 
will be deemed withdrawn. Failure
 of the Employer to give the 
required thirty (30) days notice prior to putting any change into 
effect shall give the Union the immediate right to strike. This Sec-
tion shall not be subject to the grievance procedure or the no-
strike, no-lockout provisions of this Agreement. 
Any attempt to distribute this label at less than the full 7 1/4 
percent commission, or to distribute it by any method other 
than the route sales system would be a violation of the Collec-
tive Bargaining Agreem
ent. Any change in the method of dis-
tribution of this product would be subject to Section 18 of the 
Agreement. The Union will of course vigorously protect the 
integrity of our Collective Bargaining Agreement. 
 Schuitemaker replied to this letter on February 7, indicating Re-
spondent intended to deliver to Southland™s CDC, and the collec-
tive-bargaining agreement ﬁprovides for CDC deliveries. . . . This 
matter is not a change in the method of distribution as you allege.ﬂ 
On February 20, Sawyer replied to Schuitemaker reiterating the 
Union™s claim the distribution of the Old Fashion label as a secon-
dary label or by a means other than route sales would be a viola-
tion of section 18 of the collect
ive-bargaining agreement. Moore 
responded to Sawyer on March 14, reasserting Respondent™s posi-

tion section 11(C)(4) governs the distribution of its products to 
Southland CDC not section 18. At this time, Moore acknowledged 
the Union refused to submit their differences to arbitration and 
refuses to relinquish its right to economic action under section 18. 
C. Request for Information 
In late April 1997, Responde
nt commenced distributing its 
products to Southland. The products were the Betsy Ross and 
Natural Health product lines, which were unquestionably tradi-
tionally what was called secondary labels. Respondent also per-
formed some baking for 7Œ11™s private label.
5 Respondent agreed 
the distribution to the Southland CDC of any Old Fashion labeled 
products was inappropriate since Old Fashion was a premium 
label. The term secondary label is not defined in the collective-
bargaining agreement. Sawyer testified, without contradiction, the 
bakeries and the Union agreed to the development of secondary 
labels which were distributed at
 lower commission rates by the 
covered employees to permit the bakeries customers to compete 
with the large chains such as Safeway and Lucky stores. Accord-
ing to Sawyer: 
 the criteria for a secondary label, it has to be a lower priced 

item, specifically based to provide the customer a method of 
providing a lower priced product on the shelf to compete 
against the Luckys and the Safeways of the world.  It has to 
be in a label that does not have 
brand recognition, and it has to 
be offered to the company™s entire customer base. . . . Pricing, 

name recognition, being distri
buted throughout the base, in 
other words offered to all the customers.   
 During the negotiations for th
e current collective-bargaining 
agreement, Sawyer explained to Respondent™s negotiating com-
mittee the definition of secondary label, its history and purpose. 
While Respondent never overtly agreed to Sawyer™s statements, 
including his definitions, it never challenged them. Respondent 
never explained its silence during the negotiations concerning 
Sawyer™s definition of secondary label. Respondent did not con-
vincingly refute Sawyer™s testimony he consistently gave them the 
 5 Sawyer defined the term private label as follows: 
A private label is a label that™s
 owned by a customer, the cus-
tomer being the store as opposed to the consumer, which is you or 
I going into a store.  Owned by the customer, which a bakery will 
do contract baking for and package the product under that store™s 
private label.   EARTHGRAINS BAKING COS. 607same definition, history and purpose of secondary label as used in 
the collective-bargaining agreement.
6  Respondent, at the instant hearing, disagreed with Sawyer, 
claiming secondary labels do not have to be lower priced, and 
what the customers charge for such
 products is a matter not within 
its control or purview. It is not disputed by Respondent that the 
Betsy Ross and Natural Health products were secondary label 
products. Nor is it disputed Sawyer informed Hearns and George
7 the matter was a section 18 issue. 
That Respondent informed the 
Union of the proposed method of distribution and negotiated 
about which labels should be supplied to Southland™s central dis-
tribution center, are factors supporting Sawyer™s claim. Moreover, 
Sawyer testified in an open and direct manner and his testimony is 
credited. Supporting this conclusion is his clear recall of the events 
here under consideration. 
The day Respondent commenced delivering bakery products to 
Southland, late April 1997, Sawyer purchased a loaf of bread. The 
purchase price of the bread exceeded the price Southland was 
charging for Wonder bread, which was not a private or secondary 
label. This led Sawyer to believe the products Respondent was 
supplying Southland were not secondary label items because: 
 It did notŠthe product did not meet the criteria of a secon-
dary label, one of which is it has to sell for a lesser price, be 
marketed for the specific purp
ose of competing against the 
larger chains who have the ability to, either through their own 
bakeries or through purchasing power, to supply a cheap loaf 
of bread on the market. 
 Sawyer then contacted the other 
union signatories to the collec-
tive-bargaining agreement and related his concern the products 

Respondent was supplying Southland were not secondary label 
items and asked them to check the prices in their areas. Several of 
the locals replied reporting the products sold by Respondent to 
Southland were being sold at full retail price. Sawyer then con-
tacted Hearns and informed him Respondent™s method of distribu-
tion of secondary label products at full price was contrary to the 
terms of the collective-bargaining
 agreement because the products 
did not meet the criteria of secondary label. Sawyer and Respon-

dent™s representatives met several times concerning this issue. 
Respondent argued that the price it sold the product to custom-
ers was not relevant to qualifying for the secondary label designa-
                                                          
                                                           
6 Sawyer testified consistently, and repeated his explanation as fol-
lows: I explained to the company in detail the history and purpose 
of the secondary label and the elements that must be contained for 
product to be a secondary label.  Included in that was the lower 
price product sold specifically to compete with their customers, so 
their customers could compete with the larger chains that had the 
ability to market their own low pri
ced product, that it had to be 
offered across the board to all their customers, that it could not 
have name recognition or be adve
rtised and so forth to develop 
that recognition.  That it was in f
act something to satisfy their cus-
tomers, because their customers were getting beat up in the mar-
ket place before this came on. 
So if a person that wants to go in a[nd] buy the $.69 or $.99 
loaf of bread, would have a product available to it.  It™s probably 
$1.29 now, but that didn™t want to pay $2.28 a loaf. 
After I finished my explanation, John Bottali of Local 484 
supplemented, repeated some, a
nd supplemented my explanation 
of it. No one from Respondent challenged Sa
wyer™s and Bottali™s statements 
at the time they were made up unt
il the current dispute arose of the 
products distributed to the Southland CDC. 
7 George and Hearns did not appear and testify.  
tion. I find this argument unpersuasive. Commissions are based on 
the wholesale price of the pro
duct. Moreover, 
commissions on 
government business were based on the contract price. Section 

11(C)(2) also provides: ﬁCommissions on private or secondary 
label bakery products shall be computed and paid on the prevail-
ing wholesale price of the private or secondary bakery product in 
effect.ﬂ Moreover, it is more probable the parties agreed to lower 
the commission on secondary label items
 as part of the effort to 
permit customers to compete with the large chains such as Safe-

way and Lucky stores. Thus, the Union had made a colorable 
claim. 
Moreover, Sawyer exhibited a superior knowledge of the his-
tory of the secondary label. Section 11 of the collective-bargaining 
agreement limits distribution to central distribution centers to any 
private and secondary label items. The testimony of Schuitemaker 
and Moore on the subject was not demonstrated to be based on 
personal knowledge or to be persuasive for any other reasons. I 
find Sawyer was more credible than Schuitemaker and Moore. 
Schuitemaker did not appear to be forthright and on occasion he 
appeared to engage in hyperbole. Moore was not shown to have 
knowledge of the terms of the 
collective-bargaining agreement, 
and his mien was not convincing. Moore™s testimony at times was 
contradictory and contained inhere
nt inconsistencies. Thus, where 
Schuitemaker and Moore disagree with Sawyer, I have credited 

Sawyer. 
The first meeting on the secondary label issue, was held May 
20, 1997. Present for Respondent were George Moore, vice presi-
dent, labor relations, Gary Schuitemaker,  zone vice president for 
sales, and Hearns. Sawyer and three other union representatives
8 also attended the meeting. Sawyer informed Respondent™s repre-
sentatives:  
 that the pricing of the product as we had seen it was contrary 
to the intent and application, historic application, of secondary 
label in the collective bargaining agreement, and therefore 
constituted a change in method of distribution. 
 The notes of the meeting indicate Sawyer said: 
 PricingŠBefore objecting like to
 know what pricing is. Last 
day of negotiations said pricing had to be the same across the 
board. BR [Betsy Ross] being sold as premium product in 7Œ
11. Wonder was 2.19 a loaf and BR is 2.20. Violation of in-
tent/history of secondary label 
and definition given to co. in 
negotiations.
9  After a heated discussion concerning the nature and extent of 
the distribution via Southland CDC, Moore said: ﬁIn terms of 
pricing, we are operating on price table 1 who ever we offer it to 
would be same price.ﬂ Moore further indicated the products pro-
vided to Southland were at the secondary price listing. When 
Sawyer asked for the price Respondent was selling the product(s) 
to Southland, Schuitemaker replied, ﬁSame as late bake. Can get 
back to you and fax you the list.ﬂ Sawyer indicated if Respondent 
 8 Dennis Davis, John Bottali, and Gil Olivera. Respondent™s claim  
that Sawyer™s testimony should be 
discredited because Botalli, Davis, 
and Olivera did not testify is found to be without merit. 
9 Sawyer testified, and was not convincingly refuted, that the devel-
opment and other aspects of the hi
story and  of the secondary label 
demonstrates that pricing was one of the criteria of such products and 
these criteria have been consistently applied. There has been a Board of 
Adjustment decision concerning th
e term involving San Francisco 
French Bread, but this decision wa
s not placed in evidence. The Board 
of Adjustment was the first step
 of the grievance process.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608was selling the product to Southland under the secondary pricing 
scheme then there would be no violation of the collective-
bargaining agreement. Sawyer also stated, according to the notes: 
ﬁWe need wholesale price of everything delivered to CDC 
incl[uding] price of BR [Betsy Ross labeled products] from other 
[Earthgrains] bakeries.ﬂ  
Sawyer then related the history of the secondary label, how 
prior to implementing secondary label products the route sales 
drivers received a 7-percent commission on all sales. The caveat 
for lowering their commissions was 
to lower the price of the sec-
ondary label products to permit customers to compete with the 
large food retailers. Sawyer also
 emphatically stated the work 
involved was that of route sales 
drivers and not transport drivers. 
Respondent agreed to send a copy of price list 1. 
In reply, either Schuitemaker or Moore informed Sawyer Re-
spondent had no control over what Southland charged for the 
product. Sawyer rejoined it was the Union™s position the bread 
was not a secondary product. Sawyer requested Respondent pro-
vide the Union:  
 the wholesale price list of what they were charging to South-
land Corporation, and so we could determine whether this 
pricing was the result of the franchisee just boosting the price, 
or Southland Corporation boosting the price to the franchisee, 
neither which we really had any control over, or whether it 
was a result of the company pricing the product inconsistent 
with the pricing of the secondary label product, and thereby 
trying to circumvent the intent
 of the collective bargaining 
agreement.
10  Schuitemaker replied he did not know if Respondent had the 
pricing information and later Schuitemaker indicated that he 
could, and Respondent would, supply the information. The Union 
received a fax from Respondent which transmitted standard price 
list 1. The list did not appear to supply the requested information 
and it did not contain one of the items sold to Southland, the 24 
oz. Betsy Ross bread. The list was the wholesale prices of its 
product line distributed by Southland™s route salesmen and did not 
clearly represent the wholesale prices charged Southland. 
Sawyer next called Hearns in June and indicated his doubt the 
list had validity concerning his request, specifically mentioning he 
could not find a couple of the products Respondent sold South-
land. Hearns said he was not aware of the pricing but would look 
into the matter and get back to Sawyer. Hearns called back during 
the first 2-weeks of June and stated he did not have the informa-
tion  and requested more time to i
nvestigate. Shortly thereafter, in 
mid-June, Hearns called Sawyer
 and admitted the information 
faxed to the Union was not the prices Respondent charged South-
land ﬁbut that had been told by their counsel that they didn™t have 
to give it to us.ﬂ There is no evidence Respondent made a specific 
claim of confidentiality or other recognized privilege at this time. 
Sawyer further recalled: 
                                                           
                                                           
10 Sawyer further explained the need
 for the requested information as 
follows: InŠwhen they started supplying to the central distribution 
center and the question arose as to whether this was truly a secon-
dary product, priced as a secondary product and distributed for the 
purpose that secondary product wa
s developed in the contract, 
that™s when the question arose.  Prior to that, in the greater Bay 
Area, Earthgrains had not been regularly been supplying 7Œ11 
stores.  There were one, or two, or
 three that they had, but didn™t 
have most of them, although in the valley areas they were supply-

ing them. 
A.  I said, ﬁJonathan, we™ve always got the pricing informa-
tion, whether it™s been on the re
tail market, or the government 
bids, or whatever it happens to have been, from all the com-

panies including Earthgrains, 
and the company™s position is 
not reasonable and doesn™t allow us to determine whether 
you™re distributing in a method that is consistent with mean-
ing, and understanding, and hist
orical practices of the collec-
tive bargaining
 agreement.ﬂ 
He [Hearns] stated that, ﬁI™m just the messenger, 
you™ll have to take it up with someone else.ﬂ 
 Sawyer again said the Union needed billing statements, in-
voices or other documentation that would demonstrate the prices 
Respondent charged Southland on the products it sold as secon-
dary label products. Hearns repeated Respondent™s counsel said 
they did not have to provide the information. There is no claim 
Hearns denied Sawyer™s claim Respondent had previously pro-
vided such pricing information to the Union. This silence is an-
other indication of acquiescence. 
Sawyer then determined to contact Moore and inform him the 
requested information had not been supplied, contrary to the 
May 20 agreement. Moore said he would look into the matter. 
Several days later, Moore called Sawyer and said Respondent did 
not feel it had to supply the Union with any additional informa-
tion. Based on this response, Sawyer contacted the union lawyer 
and the charge in this proceeding was filed.  
Since all of the Union™s communi
cations with Respondent were 
verbal, Sawyer determined to memorialize the request for infor-
mation in a letter dated June 20. The letter provided: 
 During our meeting of May 20, 1997, the Company agreed to 
provide the Union with pricing 
information that would verify 
the actual wholesale price charged to Southland Corporation 

for various items. . . 
.  As I stated to you during one of out 
[sic] phone conversations. The wh
olesale price list supplied to 
the Union does not verify the price being charged to South-
land Corporation. Only copies of the actual billing invoices 
from Earthgrains Company to Sout
hland will verify that pric-
ing.
11 The Union has serious doubts whether the Company is 
in compliance with the provisions of the Collective Bargain-
ing Agreement and must have th
e requested material to fully 
represent our members and ascertain whether a continuing 
violation is occurring. . . . Please be advised that the Company 
is in violation of Section 18 of the Collective Bargaining 
Agreement. 
 Schuitemaker replied to Sawyer™s letter on June 26, denying 
any contract violations and admitted ﬁDuring our May 20, 1997 
meeting, you are correct in stat
ing that the Company committed to 
provide you the wholesale price for the items we deliver to the 
Southland CDC.ﬂ Schuitemaker asserted the list provided by fax 
met this commitment and also attached another wholesale price 
list with the products supplied to Southland highlighted. Schuite-
maker asserted the list was the 
only pricing information Respon-
dent has ever provided the Union.  
The letter further claims: 
  11 Respondent on brief claims it has no invoices because Southland 
is billed electronically and thus it cannot comply with the request. I find 
this argument unpersuasive. There was no evidence the information 
could not be printed out or otherw
ise provided in a reliable manner. 
Additionally, when the Union was in
formed of the billing method, it 
revised its requests, seeking only reliable documentation. 
 EARTHGRAINS BAKING COS. 609No product ever delivered to Southland Corporation 
CDC by Earthgrains transport drivers requires payment of 
any commission. The delivery of products to the South-
land CDC is in complete and total compliance with the 
provisions of section 11(C)(4) and all other provisions re-
garding CDC deliveries. These deliveries are new business 
and have never changed in any way since the Southland 
CDC deliveries began. Since nothing has changed regard-
ing these deliveries. [sic] the Union™s position that the de-
liveries violate section 8 is without merit. 
The foregoing information you have requested is ir-
relevant and unnecessary for the union to perform its statu-
tory and/or contractual duties . . . .   
 Sawyer replied to the Schuitemaker 
letter on July 8, expressing 
his strong disagreement with Res
pondent™s position stated in the 
July 26, letter. Sawyer asserted th
e Union never agreed to distribu-
tion to Southland by means other than the route sales system, that 
such distribution with commission had previously been agreed 
upon and that it is new business is of no consequence because 
section 17 of the collective-bargaining agreement ﬁrequires bakery 
products ‚delivered for resale in retail food outlets [to] be dis-
played at point of sale by employees covered by this Agreement.™ 
Any exception to this practice must be ‚specifically provided for   
. . . in this Agreement.™ﬂ Since there is no exception in the agree-
ment to permit transport rather th
an point of sale delivery, the 
procedures of section 18 apply.  
Sawyer reiterated the Union™s claim the actual price charged 
Southland is needed to determine if the products are actually sec-

ondary label items, thus the Union is
 entitled to the information. If 
there are no invoices, then, Sawyer noted, there must be some 
other written proof of the prices Southland is being charged for the 
products sold by Respondent. It was not until July that Respon-
dent raised the issue of confidentiality. 
About a week and one-half later, on July 18, Sawyer sent 
Schuitemaker another letter.  The 
letter reiterates Sawyer™s ﬁassur-
ances of confidentiality. . . . Th
e Union has always and does 
hereby commit to maintaining the agreed upon degree of confi-
dentiality on any information received.ﬂ Moore replied to Saw-
yer™s letter on August 11 agreeing to meet with Sawyer to resolve 
their disputes. The meeting was set for August 11.  Moore empha-
sized Respondent™s desire to keep ﬁCompany confidential infor-
mationﬂ from its competitors. The meeting was rescheduled to 
August 27. 
 During the August 27 meeting,12 Sawyer informed Respon-
dent: That by the company™s own admission, the list that I 
received was not the price that was being charged to 
Southland Corporation, and further we still needed that in-
formation to determine whet
her a violation was taking 
place under the collective barg
aining agreement regarding 
a secondary label. 
 The notes of this meeting demo
nstrate Sawyer again explained 
the Union™s view of the import of pricing of secondary label prod-
ucts, which was not disputed in the notes. Sawyer informed 
Respondent™s representatives secondary label products are to be 
offered to all customers at the same price as indicated in the con-
tract. The Union also emphasized its need to protect the route sales 
                                                          
 12 In addition to Sawyer, Dennis Davis and Gil Olivera  were present 
for the Union and Schuitemaker, M
oore, and Hearn were present for 
Respondent. 
representative system.  The Union requested the price information 
to insure Respondent is complyi
ng with the collective-bargaining 
agreement.  Sawyer asserted th
e Company™s claim the information 
was confidential was bogus and ag
ain pledged to keep the infor-
mation confidential. Moore reiterated Respondent™s position that it 
did not have to provide the information. Moore did not explicate 
why Respondent adopted that position, there was no clear and 
explicit claim of an unmet need for confidentiality and no alterna-
tives were offered. 
Moore sent another letter to Sawyer on September 8 referenc-
ing telephone conversations between them attempting to resolve 
the dispute concerning the requested pricing information. Moore 
proposed ﬁthat this confidential pricing information be provided to 
a third-party neutral mutually selected by the parties. He/she shall 
than decide whether section 11(c) applies.ﬂ There was no other 
suggestion of accommodation in th
e letter. Moore claims he of-
fered other accommodations during telephone conversations with 

Sawyer such as a surety bond or confidentiality agreement as well 
as a third party reviewing the information. I believe Sawyer™s 
denial Moore made such offers of accommodation. Moore™s letter 
offers only a form of arbitration, which would not be an available 
remedy if the Union is correct in its interpretation of the collec-
tive-bargaining agreement. 
Moreover, Moore never clearly explained his failure to mention 
the surety bond or confidentiality
 agreement in his letter. Schuite-
maker and Moore both admitted Sawyer offered to keep the re-
quested information confidential, 
thus any claim he refused to 
enter into a confidentiality agreement if offered appears unlikely. 
In fact, when such agreement was mentioned in the course of this 
proceeding, Sawyer readily agreed to it. Sawyer exhibited better 
recall than Moore and his testimony has been found to be more 
credible.  
My determination Moore did not offer Sawyer a confidentiality 
agreement is buttressed by Moore™s following testimony: 
 Casey [Sawyer] had received my September 8, 1997 
letter and that was the purpose for the call.  And he ac-
knowledged receipt of it and said, ﬁGeorge, we™ve killed 
enough trees over this issue, and our position remains un-
changed.  The 
alternative
 that you suggested is not accept-
able.  We view we™re entitled to the information and if the 

company™s position is you™re not going to provide it, then 
we™ll have to proceed accordingly with unfair labor prac-
tices or any and all other means available to us.ﬂ 
My reply was, ﬁWell, Casey, our position is as stated 
in the letter, that is, 
the alternative
 that we view is accept-
able, and if that™s unacceptable to you, then you have to 

proceed based on what you believe is correct.ﬂ [Emphasis 

added.] 
 In this testimony, Moore adm
its to offering Sawyer only one 
alternative. Thus, I find Respond
ent did not offer a surety bond 
or confidentiality agreement as an accommodation to the Union 

as a means of meeting its concerns the information be kept 
confidential.  Schuitemaker and Moore admitted Sawyer of-
fered to keep the information confidential and it is unlikely he 
would have refused any offe
red reasonable confidentiality 
agreement as a condition preceden
t to the provision of the in-
formation. Neither Schuitemake
r nor Moore directly refuted 
Sawyer™s testimony they told him their lawyer said they did not 
have to provide the informatio
n as the only initial ground for 
refusal and only later was a cl
aim of confidentiality made 
which was met with an offer by the Union to keep the informa-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610tion confidential. Moore admitted he never submitted a written 
confidentiality agreement to the Union, claiming it was because 
Sawyer rejected it yet failed to explain why he put the submis-
sion of the dispute to a third part
y in writing since he admitted 
Sawyer had previously rejected
 this proposal. These inconsis-tent statements provide another 
basis to discredit Moore™s tes-
timony. 
On September 11, Sawyer wrote another letter to Moore, em-
phasizing the Union™s position the di
spute is under section 18 of 
the collective-bargaining agreement,
 not section 11(
C)(4). Sawyer 
characterized section 11(C)(4) as irrelevant. The information is 

necessary to determine if there has been a violation of section 18, 
and the Union refuses to give up its rights under section 18, which 
submission to a third party would entail. If the pricing information 
was supplied, the Union could ﬁreach a final positionﬂ concerning 
whether article 18 has been violated by Respondent. Sawyer 
closed the letter by repeating his assurance the Union would keep 
the pricing information as sensitive and ﬁabsolutely confiden-
tial.ﬂ13  Respondent did not clearly dispute Sawyer™s testimony that, 
 Any pricing information in th
e past that we requested, 
whether it was for route sales purposes in price table one, or 
whether it was for a bid, gover
nment bids, or whether it was 
for price adjustments, deals the company cut with a certain 
store to sell product at a lower price.  Anytime we needed that 
information it was available to us.  
 Sawyer admitted this was the first time he knew of the Union 
requesting information concerning pricing of products delivered to 

a CDC; that this was the first time any signatory to a collective-
bargaining agreement with the Union distributed secondary label 
products to a CDC. Schuitemaker admits Respondent readibly 
provided the union requested price information in the past but 
claims it always dealt with temporary price reductions and since 
the route sales representatives are paid commissions based on 
price table one, Respondent has complied with these Union re-
quests. Schuitemaker did not fully explain why such information 
is less confidential or less pr
oprietary than the information con-
cerning the products sold to Southland. Moreover, neither of Re-

spondent™s witnesses refuted Sawyer™s claim it supplied govern-
ment contract rates. There is no claim this information is less con-
fidential or proprietary. There is no claim the Union did not keep 
such pricing information confidential. 
I find Respondent understood the Union was requesting the 
pricing information to determine if it was in compliance with the 
collective-bargaining agreement. Respondent understood the Un-
ion was committing to keep the re
quested information confiden-
tial. I also find Respondent understood Sawyer rejected the third 
party resolution proposal because the Union understood agreeing 
to such a proposal would constitu
te a waiver of their rights under 
section 18 of the collective-bargaining agreement. I credit Saw-
yer™s testimony Respondent never asked the Union to sign a con-
fidentiality agreement and by its own admission, it never submit-
ted such an agreement to the Union. I also credit Sawyer™s testi-
mony, for the previously stated reasons, that Respondent never 
mentioned a surety bond as a means of meeting its confidentiality 
concerns. 
                                                          
 13  Respondent claimed it did not re
ceive a copy of this letter. I find 
Sawyer™s testimony he both sent the 
letter by certified mail and fax to 
be persuasive. 
The Union did not dispute Respondent™s claim the requested 
price information is confidential and proprietary, rather, in recog-
nition of this claim, Sawyer offered to keep the information confi-
dential and claimed, without dispute, the Union routinely and 
historically kept such informat
ion confidential. While Schuite-
maker and Moore disputed Sawyer™s claim price is one of the 

criteria of secondary label products, they did not indicate they 
participated in any negotiations where a different definition was 
given and admitted they did not dispute Sawyer™s and Bottali™s 
definitions during negotiations for the current collective-
bargaining agreement. Moore and Schuitemaker only disputed the 
low price criterion portion of Sawyer™s definition, they admitted 
the remainder of his definition was correct. Respondent failed to 
explain why the Union would agree to lower commissions on 
secondary label products if pric
ing for competitive purposes was 
not a criterion. Inherent probabilities support Sawyer™s testimony, 

specifically his definition of secondary label including a univer-
sally offered lower price. 
Respondent stopped delivering the Betsy Ross label to South-
land CDC about 8 weeks before the 
instant trial. The reason for 
this change was not presented on 
the record, but the cessation is a 
basis for Respondent requesting a finding the issue is moot. I find 
the issue is not mute. Sawyer indicated some deliveries of Betsy 
Ross products are still being made to some 7Œ11 stores. Moreover, 
there may be monetary considerations for driver salesmen if it is 
determined Respondent violated the collective-bargaining agree-
ment.  Respondent admittedly is s
upplying Southland with another 
secondary label product, Natural Hearth. 
III. DISCUSSION AND CONCLUSIONS 
It is unquestioned Respondent failed to provide the Union the 
requested price information.  The Union requested information 
concerning the terms and conditions of employment of the em-
ployees, should they be getting co
mmissions i.e.  on at least some 
of the items delivered to Southland 
or be paid as transport drivers. 
These are individuals employed within the bargaining unit the 
Union represents thus, that info
rmation is ﬁpresumptively rele-
vantﬂ to the Union™s proper performance of its collective-

bargaining duties. The basis for the presumption is this informa-
tion is at the core of the employee-employer relationship,ﬂ 
 Com-
munications Local 13 v. NLRB
, 598 F.2d 267, 271 fn. 5 (D.C. Cir. 
1979), and is relevant by its ﬁvery nature.ﬂ 
Emeryville Research 
Center v. NLRB
, 441 F.2d 880, 887 (9th Cir. 1971). Respondent 
has not clearly and convincingly rebutted this presumption of 
relevance. 
 The Board uses a broad, discovery-type standard in de-
termining relevance in information requests, including 
those for which a special demonstration of relevance is 
needed, and potential or probable relevance is sufficient to 
give rise to an employer™s 
obligation to provide informa-
tion. Shoppers Food Warehouse
, 315 NLRB 258, 259 (1994).  As noted in 
GTE California
, 324 NLRB 424, 426 (1997): 
 An employer has a statutory obligation to provide re-
quested information that is potentially relevant and will be 

of use to a union in fulfilling its responsibilities as the em-
ployees™ exclusive bargaining 
representative, including its 
responsibilities regarding 
processing grievances. NLRB v. 
Acme Industrial Co.
, 385 U.S. 432 (1967). 
A union™s interest in relevant and necessary informa-
tion, however, does not always predominate over other le-
 EARTHGRAINS BAKING COS. 611gitimate interests. As the Supreme Court explained in 
[De-
troit Edison Co. v. NLRB
, 440 U.S. 301, 314 (1979)] ﬁa 
union™s bare assertion that it needs information to process 
a grievance does not automatically oblige the employer to 
supply all the information in 
the manner requested.ﬂ Thus, 
in dealing with union requests 
for relevant but assertedly 
confidential information possessed by an employer, the 
Board is required to balance a union™s need for the infor-
mation against any legitimate and substantial confidential-
ity interest established by the employer. See e.g. 
Exxon 
Co. USA, 321 NLRB 896 (1996); 
Good Life Beverage Co., 312 NLRB 1060 (1993); Pennsylvania Power & Light 
Co., [301 NLRB 1104 (1991)]; 
Howard University
, 290 NLRB 1006 (1988). 
 I find Respondent™s claim the requested information does not 
meet the test of relevance unconvincing. Assuming the informa-
tion is not presumptively relevant, the requests meet the broad 
standard of relevance and are sufficiently important or necessary 
to invite the statutory obligation of Respondent to comply with the 
request. 
Postal Service
, 307 NLRB 429 (1992); 
Columbus Prod-
ucts Co.
, 259 NLRB 220 (1981). The Union was seeking to de-
termine if, in its view, Respondent was violating the terms of the 
collective-bargaining agreement. The Union™s evidence amply 
demonstrated the probable and potential relevance of the re-
quested information in fulfilling its statutory representative duties. 
It specifically requested the information to effectively administer 
and monitor important contractual rights. The record clearly dem-
onstrates the Union had a reasonable and objective basis for its 
concern the collective-bargaining agreement was being breached.  
The Union™s view of the import of price to secondary label 
products under the collective-bargaining agreement was con-
firmed by Respondent™s silence 
during the multiple times the 
Union stated its definition of secondary label included price dur-
ing collective bargaining. 
Waste Stream Management, 
315 NLRB 
1088 (1994). Respondent™s failure to protest or indicate its dis-

agreement with the Union™s position until well after the request for 
the price information both during
 and after negotiations, reflects 
concurrence with the Union™s position. Under these circum-

stances, the silence maintained by Respondent, lends reasonable-
ness to the Union™s request.  
Respondent fails to convincingly explain its protracted silence 
regarding the definition of secondary label, nor its willingness to 
sign the collective-bargaining agreement with the term secondary 
label if it disagreed with the Union™s definition. Respondent™s 
actions indicate an intent to be bound by the Union™s expressed 
definition. Respondent gave clear signals it agreed with the Un-
ion™s definition. Thus, even though the collective-bargaining 

agreement does not include the definition for secondary label 
products, Respondent had for some years provided the Union with 
price information similar to the information sought herein, which 
is another manifestation of assent, and adds to the reasonableness 
of the Union™s requests.  
Norris Industries
, 231 NLRB 50 (1977). 
As noted in 
Norris
,    In a comparable collective-bargaining context, silence, 
whether chargeable to negligence or bottomed upon some 

purely subjective misconceptionŠhas been found suffi-
cient to signify consent. 
Machinists Automotive Trades 
District Lodge No. 190 of Northern California et al. (Pe-
terbilt Motors Company
, 227 NLRB 486 (1976). 
 I conclude the burden of establishing the relevance of the re-
quested information has been met. The information related to 
wages and commissions. However, even if the request was not 
presumptively relevant, the Union presented an objective factual 
basis for believing Respondent may have been in violation of the 
collective-bargaining agreement, thus demonstrating a nexus to a 
collective-bargaining responsibility of the Union, contract en-
forcement. 
Maben Energy Corp.
, 295 NLRB 149 (1989). The 
Union related the requests for the pricing information during vari-

ous conversations and in correspondence in terms the Respondent 
clearly understood. While Respondent had no invoices, the Union 
acknowledged this form
 of information was not the only manner 
Respondent had, to meet the request for written documentation to 
establish the wholesale price charged Southland. Respondent 
never sought clarification of th
e information requested; rather it 
asserted its lawyer said it did not have to provide the information 
and later, claimed confidentiality. The information requested 
clearly was relevant to the determination of whether Respondent 
was distributing secondary label products consonant with the 
terms of the collective-bargaining agreement.  
Respondent had an affirmative duty to request clarification if it 
did not understand the Union™s entreaties. As the Board held in 
National Electrical Contractors Assn., Birmingham Chapter
, 313 NLRB 770, 771 (1994): ﬁ[i]t is well established that an employer 
may not simply refuse to comply with an ambiguous and/or over-
broad information request, but must request clarification and/or 
comply with the request to the extent it encompasses necessary 
and relevant information.ﬂ 
Keauhou Beach Hotel
, 298 NLRB 702 
(1990).
14  Respondent™s claim this matter should be deferred to arbitration 
is without merit. As Counsel for General Counsel noted, deferral 
of a charge to arbitration is not appropriate where, as here, the 
dispute resolution may be dependent on the requested information, 
raising the specter of a two-stage proceeding, one to decide the 
definition of secondary label, an
d then to determine the Union™s 
entitlement to confidential information, and the question of 

whether section 18 of the collective-bargaining agreement had 
been violated. ﬁThe Board . . . has generally refused to defer issues 

that would result in a two-tiered system requiring a union to file a 
grievance to obtain information potentially relevant to its process-
ing of a second underlying grievance.ﬂ 
American National Can 
Co., 293 NLRB 901, 903 (1989). Cf. 
General Dynamics Corp.
, 268 NLRB 1432 fn. 2 (1984).  
The Board ruled in 
Postal Service
, 302 NLRB 918 (1991), ﬁthat 
issues concerning a refusal to supply information are not subject to 
deferral to the grievance-arbitration process.ﬂ citing 
Postal Ser-
vice, 280 NLRB 685 fn. 2 (1986).  See also 
Postal Service
, 307 
NLRB 429 at 433. Moreover, in this case, because of the terms of 
the collective-bargaining agreemen
t, quoted above, deferral to 
arbitration may be contrary to the provisions of the collective-
bargaining agreement or require the Union to waive specific rights 
granted in the contract, such as the economic remedies in section 
                                                          
 14 The Board held in 
Keauhou:  
Moreover, even if the Union™s request was ambiguous and/or 
intended to include information regarding nonunit employees 
when made, this would not excuse the Respondent™s blanket re-
fusal to comply. It is well established that an employer may not 
simply refuse to comply with an ambiguous and/or overbroad in-
formation request, but 
must request clarification and/or comply 
with the request to the extent it encompasses necessary and rele-

vant information. See, e.g., 
A-Plus Roofing
, 295 NLRB 967, JD 
fn. 7 (1989); 
Barnard Engineering Co.
, 282 NLRB 617, 621 
(1987); and 
Colgate-Palmolive, Co., 261 NLRB 90, 92 fn. 12 
(1982). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 61218. Section 18 specifically excludes the grievance procedure as a 
means of resolving disputes arising thereunder. 
Respondent also claims the info
rmation sought is confidential 
and proprietary and argues giving the Union the information 
would jeopardize its competitive po
sition. As found above, price 
of secondary label products has a ﬁprobable or potential rele-
vanceﬂ in determining whether Respondent™s distribution to 
Southland was in violation of section 18 of the collective-
bargaining agreement, meeting the liberal, discovery-type stan-
dard imposed by the Court. 
NLRB v. Acme Industrial Co.
, 385 U.S. 432, 435 (1967). See also  
Exon Co.
, 321 NLRB 896 (1996). 
The Union™s need for the information was clearly explained to 
Respondent. Respondent never requested clarification of any of 
the multiple requests for the price information.
15 The Union was 
not shown to have any other means of determining whether Re-

spondent was in compliance with
 section 18 of the collective-
bargaining agreement or to otherwise determine if Respondent 
was indeed distributing secondary label products to Southland or 
was selling products at premium prices which could constitute a 
change in the method of distributing a secondary label product.  
Next is the issue of whether the Union™s legitimate interest in 
the information predominates over 
the employer™s assertedly con-
fidential and proprietary inform
ation in the manner requested. 
Here, the Union repeatedly offere
d to keep the information confi-
dential. No protective order was sought by Respondent. Respon-
dent admittedly bargained over wh
ich label was properly classi-
fied as a secondary label and agreed to change the label it initially 
proposed to supply Southland because it was not a secondary 
label. Such recognition indicates Respondent understood the defi-
nition of secondary label including price. 
Respondent also indicated it understood this as a valid defini-
tion by its failure to raise the issue of confidentiality until after its 
meeting with the Union. Even when
 it first declined to provide the 
information, Schuitemaker did not claim confidentiality, only the 
Respondent™s lawyers said they di
d not have to provide the infor-
mation. Respondent has failed to convincingly demonstrate the 
Union™s request was predicated on motives other then determining 
whether Respondent breached the collective-bargaining agree-
ment. As found above, Respondent did not offer to negotiate about 
alternative means or conditions 
in meeting the Union™s request; 
other than offering third party resolution, which might constitute a 

waiver of the union section 18 rights to economic action. Such an 
offer is not a reasonable accommodation under these circum-
stances. I conclude Respondent has failed to demonstrate its con-
fidentiality and propriety claims outweigh the Union™s need for 
the information. As noted in 
Jacksonville Area Assn. for Retarded 
Citizens
, 316 NLRB 338, 340 (1995):  
 The Supreme Court in 
NLRB v. Detroit Edison Co.
, 440 U.S. 301 (1979) found that, in certain situations, con-
fidentiality claims may justify 
a refusal to provide relevant 
information. In making these determinations the trier of 
fact must balance the union™s need for the information 
sought against the legitimate an
d substantial confidential-
ity interests of the employer. However, it is also well set-

tled that as a part of this balancing process, the party mak-
ing a claim of confidentiality has the burden of proving 
                                                          
                                                           
15 The provision of the price table 1 to the Union was not adequate to 
permit it to police the contract, for 
it did not contain the information 
necessary to determine if the products sold to Southland were sold at a 
premium rate. Thus, Respondent clearly did not meet the Union™s re-
quest and there is no colorable claim 
the information has been supplied. 
that such interests are in fact present and of such signifi-
cance as to outweigh the union™s need for the information. 
 ﬁThe party refusing to supply 
information on confidentiality 
grounds has a duty to seek an accommodation.ﬂ 
GTE California, 
Inc., 324 NLRB 424 (1997). The Union has agreed to keep the 

information confidential. Respondent admittedly had no reason to 
doubt Sawyer™s promise and ther
e was no instance shown where 
the Union breached a similar pledge
. Respondent has provided the 
Union with price information in the past regarding sale pricing 
and government contract prices. There was no instance where the 
Union was shown to have broadcast this information. There is no 
basis to conclude the Union would breach its promise to meet 

Respondent™s confidentiality conc
erns. Respondent has also failed 
to demonstrate why its concerns in
 this instance are different from 
those instances where it has provided the Union with confidential 
price information. The Union has 
demonstrated its reliability in 
the past and was not shown to have divulged any price informa-

tion.  Based on the foregoing, I find Respondent violated Section 
8(a)(5) and (1) as alleged in the 
complaint, by failing since March 
4, 1997, to furnish the Union with the requested information.   
CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce within 
the meaning of Section 2(6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
3. The Union is the exclusive representative for the purposes of 
collective bargaining of the employees in the following appropri-
ate unit within the meaning of Section 9(a) of the Act: 
 All full-time and regular part-time employees performing 
work described in and covered by ﬁSection 2. Recognition 
and Bargaining-Unit Workﬂ of the October 1, 1993 through 
September 30, 1996 collective-bargaining agreement between 
the Joint Representative and Respondent (herein called the 
Agreement); excluding all other 
employees,  guards, and su-
pervisors as defined in the Act. 
 4. By failing and refusing to furnish the Union with requested 
information relevant to the Union™s proper performance of its 
collective-bargaining duties as th
e exclusive bargaining represen-
tative of an appropriate unit of the Respondent™s employees, the 
Respondent has engaged in unfair labor practices within the mean-
ing of Section 8(a)(5) and (1) of the Act. 
5. The unfair labor practice af
fects commerce within the mean-
ing of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in an unfair la-
bor practice within the meaning of Section 8(a)(5) and (1) of the 

Act, by failing and refusing to furnish the Union with the informa-
tion requested, information request
s which, pursuant to Section 
8(a)(5), Respondent was obligated to furnish, I recommend, re-
spondent be ordered to cease and desist therefrom and take certain 
affirmative action to effectuate th
e policies of the Act, including 
the posting of a notice marked ﬁAppendix.ﬂ 
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
16  16 In the event no exceptions are filed as provided by Sec. 102.46 of 
the Board™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be 
 EARTHGRAINS BAKING COS. 613ORDER The Respondent, Earthgrains Baking Companies, Inc. Oakland, 
California,  its officers, agents
, successors, and assigns, shall 
1. Cease and desist from 
(a)  Refusing or failing to bargain in good faith with the Union 
by failing to furnish to the Union the requested pricing informa-
tion relevant to the Union™s proper performance of its collective-
bargaining duties as the exclusive bargaining representative of an 
appropriate unit of the Respondent™s employees. 
(b)  In any like or related manner interfering with, restraining, 
or coercing employees in the exer
cise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a)  Provide the Union with the price information it requested 
so the Union may determine whet
her Respondent is complying 
with the collective-bargaining agre
ement, and within 30 days from 
such request, bargain with the Union in good faith for a mutually 
satisfactory confidentiality agreem
ent, protective order or other 
procedure that will accommodate 
the Union™s need for the re-quested information while safeguarding it from unnecessary dis-
closure, and, if there are no good faith negotiations within this 30-
day period, disclose the requested information to the Union with-
out such agreement since the Union has been shown to honor past 
pledges of confidentiality.  
(b)  Within 14 days after service by the Regional Director, post 
at its Northern California offices copies of the attached notice 
marked ﬁAppendix.ﬂ
17 Copies of the notice, on forms provided by 
the Regional Director for Region 20, after being signed by the 

Respondent™s authorized representative, shall be posted by the 
Respondent and maintained by it for 60 consecutive days thereaf-
ter in conspicuous places, including all places where notices to 
employees are customarily posted. Reasonable steps shall be taken 
by Respondent to ensure that the notices are not altered, defaced 
                                                                                            
 adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
17 If this Order is enforced by a judgement of a United States court of 
appeals, the words in the notice reading ﬁPosted By Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judge-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
or covered by other material. In the event that, during the pend-
ency of these proceedings, Responde
nt has gone out of business or 
closed the facility involved in th
ese proceedings, Respondent shall 
duplicate and mail, at its own expense, a copy of the notice to all 
current and former employees empl
oyed by the Respondent at any 
time since March 4, 1997. 
(c)  Within 21 days after service by the Regional Director, file 
with the Regional Director a sworn certification of a responsible 
official on a form provided by the Region attesting to the steps 
that Respondent has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 refuse to bargain in good faith with Team-
sters Union Local No. 490, International Brotherhood of Team-

sters, AFLŒCIO,  by refusing to
 furnish price information rele-
vant to the Union™s processing of grievances or the administra-
tion of the collective-bargaining agreement. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce  any of  you in the exercise of rights guaran-
teed you by Section 7 of the Act. 
WE WILL
  provide the Union with the requested price in-
formation so that the Union may determine whether Respon-

dent is complying with the collective-bargaining agreement. 
 EARTHGRAINS BAKING COMPANIES, INC
.  